Citation Nr: 1525306	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1966.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision dated by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Boise, Iowa has jurisdiction over the claims.

The Veteran provided testimony at a July 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for sleep apnea and a heart disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service. 

2.  Tinnitus is etiologically related to noise exposure sustained in active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2012 and January 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  Sensorineural hearing loss and tinnitus are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).

When the evidence for and against the claim is in relative equipoise, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against a claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Hearing Loss

The Veteran asserts that he has a bilateral hearing loss disability as a result of exposure to noise in service.  His service separation form shows that he served as a single rotator turbine helicopter engine mechanic.  His assertion of exposure to loud noise is consistent with the circumstances of his service.  Therefore, the Board concedes acoustic trauma as a result of the Veteran's duties during service.  An August 1966 report of physical examination for release from active service shows that the Veteran's ears were evaluated as clinically normal.  

A May 1970 report of physical examination for a period of Air Force Reserves showed the Veteran had normal hearing four years after separation from active service. 

At a January 2013 VA audiology examination, the Veteran reported in-service noise exposure and denied post-service noise exposure except for hunting.  Following examination, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to service noise exposure.  The examiner noted the Veteran's probable exposure to hazardous noise in service, the Veteran's normal entrance and exit examinations, and that the Veteran had normal hearing approximately four years after separation.

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  It was noted by the examiner that the Veteran had normal hearing four years after service discharge.  That time period is well beyond the presumptive period for establishing service connection for sensorineural hearing loss as a chronic disease.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran has not alleged and there is no evidence supporting a claim of continuity of symptomology of hearing loss since service.  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Here, there was no evidence of a hearing loss disability four years after service separation.

With regard to the VA opinion, the Board notes that absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the only medical opinion of record weighs against the claim.  The January 2013 VA examiner considered the Veteran's in-service noise exposure but found his current hearing loss to be less likely than not related to service.  The Board finds this opinion to be highly persuasive. 

While the Veteran is competent to report things that come to him through his sense, the Veteran is not competent to provide an etiology opinion regarding hearing loss as that requires specialized training.  To the extent that a continuity of symptomatology is implied, the Board finds that the examination showing normal hearing four years after service outweighs any such contention.  In addition, the Board finds the examiner's opinion more persuasive because of the training of the examiner.  The Veteran has not presented any competent medical opinion relating hearing loss to service.

The Board finds that the weight of the credible evidence shows that the Veteran's bilateral hearing loss first manifested many years after service and is not related to service or any incident therein.  Furthermore, there is no medical opinion linking bilateral hearing loss to service.  As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that he has tinnitus due to hazardous noise exposure in service.  The Board has conceded the Veteran's exposure to hazardous noise during active service. 

The service medical records are silent for complaints, treatment, or diagnosis for tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that Veteran to be credible in that assertion.

At a January 2013 VA examination, the examiner opined that the Veteran's tinnitus was likely related to the Veteran's hearing loss as there is a known association.  The examiner stated that because hearing loss was not related to service, therefore, neither was the tinnitus.  

The Board finds that opinion inadequate.  The examiner did not consider the Veteran's competent and credible reports that he first experienced tinnitus during active service and has continued to experience tinnitus since separation from active service.  Therefore, that opinion cannot serve as the basis for denial.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify ringing in his ears and his statements are found credible.

The Board has conceded the Veteran's exposure to excessive noise while in active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience ringing in his ears since service.  Those statements have been found credible by the Board.  While there is a medical opinions of record indicating that the Veteran's currently diagnosed tinnitus is not related to active service, that opinion has been found inadequate as it did not consider the Veteran's lay statements.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 



REMAND

The Board finds that additional development is needed prior to appellate review.

VA medical records show that the Veteran has a diagnosis of sleep apnea made by a private provider.  Records from the private provider have not yet been associated with the Veteran's record.  In statements in support of the claim, the Veteran's spouse asserted that they were married prior to the Veteran entering service and that he did not have sleep apnea prior to service entrance.  The Veteran claims that he has sleep apnea which is related to service, to specifically include exposure to jet fumes in service.  The Veteran has not yet been provided a VA examination to determine the nature and etiology of the diagnosed sleep apnea disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA examination should be scheduled.

With regard to the claim for service connection for a heart disability, the Veteran claims that his heart disability is secondary to the sleep apnea disability.  The Board finds that the claim of entitlement to service connection for a heart disability is inextricably intertwined with the pending claim for service connection for sleep apnea.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, all available VA and non-VA treatment records should be obtained, to specifically include the records from the private sleep study provider.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the record, to specifically include records of the private treatment showing a sleep apnea diagnosis.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  A complete rationale for any opinions expressed must be provided.  The examiner should provide an opinion as to the following:

(a)  Is at least as likely as not (50 percent or greater probability) that sleep apnea is related to active service, to include whether it had its onset during active service.  The examiner should consider the lay evidence of record concerning sleep disturbance after service.

(b)  If the examiner determines that sleep apnea is related to service, then the examiner should provide an opinion regarding the nature and etiology of a heart disability as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any heart disability that is proximately due to, caused by, or aggravated (increased in severity beyond the natural progress of the disability) by sleep apnea.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


